Name: Council Implementing Regulation (EU) NoÃ 1244/2012 of 20Ã December 2012 implementing Article 11(1) of Regulation (EU) NoÃ 753/2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  Asia and Oceania;  international affairs
 Date Published: nan

 21.12.2012 EN Official Journal of the European Union L 352/13 COUNCIL IMPLEMENTING REGULATION (EU) No 1244/2012 of 20 December 2012 implementing Article 11(1) of Regulation (EU) No 753/2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 753/2011 of 1 August 2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan (1), and in particular Article 11(1) thereof, Whereas: (1) On 1 August 2011, the Council adopted Regulation (EU) No 753/2011. (2) On 20 November 2012, the United Nations Security Council Committee, established pursuant to paragraph 30 of Security Council Resolution 1988 (2011), amended the list of individuals, groups, undertakings and entities subject to restrictive measures. (3) Annex I to Regulation (EU) No 753/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 753/2011 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2012. For the Council The President E. FLOURENTZOU (1) OJ L 199, 2.8.2011, p. 1. ANNEX I. The entries below shall be added to the list set out in Annex I to Regulation (EU) No 753/2011. A. Individuals associated with the Taliban 1. Mohammed Qasim Sadozai Khudai Rahmin (alias Muhammad Qasim) Title: Haji Date of birth: Between 1975 and 1976 Place of birth: Minar village, Garmser District, Helmand Province, Afghanistan Nationality: Afghan National identification no.: (a) Afghan national identification card (tazkira) number 57388 issued in Lashkar Gah District, Helmand Province, Afghanistan (b) Residential card number 665, Ayno Maina, Kandahar Province, Afghanistan Address: (a) Wesh, Spin Boldak District, Kandahar Province, Afghanistan (b) Safaar Bazaar, Garmser District, Helmand Province, Afghanistan (c) Room number 33, 5th Floor Sarafi Market, Kandahar City, Kandahar Province, Afghanistan Other information: (a) Owner of Rahat Ltd Involved in the supply of weapons for Taliban, including improvised explosive devices (IED). (b) Fathers name is Haji Mullah Wali. Alternative fathers name is Haji Sadozai. Grandfathers name is Khudai Rahim. Date of UN designation: 21.11.2012. B. Entities and other groups and undertakings associated with the Taliban 1. Rahat Ltd (alias (a) Rahat Trading Company (b) Haji Muhammad Qasim Sarafi (c) New Chagai Trading) Address: (a) Branch Office 1: Room number 33, 5th Floor, Sarafi Market, Kandahar city, Kandahar Province, Afghanistan (b) Branch Office 2: Shop number 4, Azizi Bank, Haji Muhammad Isa Market, Wesh, Spin Boldak, Kandahar Province, Afghanistan (c) Branch Office 3: Safaar Bazaar, Garmser District, Helmand Province, Afghanistan (d) Branch Office 4: Lashkar Gah, Helmand Province, Afghanistan (e) Branch Office 5: Gereshk District, Helmand Province, Afghanistan (f) Branch Office 6: Zaranj District, Nimroz Province, Afghanistan (g) Branch Office 7: i) Dr Barno Road, Quetta, Pakistan ii) Haji Mohammed Plaza, Tol Aram Road, near Jamaluddin Afghani Road, Quetta, Pakistan iii) Kandahari Bazaar, Quetta, Pakistan (h) Branch Office 8: Chaman, Baluchistan Province, Pakistan (i) Branch Office 9: Chaghi Bazaar, Chaghi, Baluchistan Province, Pakistan (j) Branch Office 10: Zahedan, Zabol Province, Iran. Other information: (a) Rahat Ltd was used by Taliban leadership to transfer funds originating from external donors and narcotics trafficking to finance Taliban activity as of 2011 and 2012. (b) Owned by Mohammed Qasim Sadozai Khudai Rahim. (c) Also associated Mohammad Naim Barich Khudaidad. Date of UN designation: 21.11.2012.